Citation Nr: 0113077	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-16 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for balance and 
dizziness problems secondary to service-connected bilateral 
hearing loss.  

2.  Entitlement to restoration of a 30 percent evaluation, 
for bilateral hearing loss.  

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In an August 1998 letter, the veteran's private physician 
reported that the veteran was unable to work due to his being 
unable to hear, being off balance and having dizziness.  The 
Board, in light of the findings below, construes this as an 
informal claim for entitlement to a total disability rating 
based on unemployability due to service-connected disability.  
The matter is referred to the RO for consideration.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  The veteran's balance and dizziness are reasonably 
related to his service-connected bilateral hearing loss.  

3.  The veteran was notified by letter dated in August 1998 
of the proposal to reduce the disability rating assigned for 
his service-connected bilateral hearing loss.  This letter 
advised him of his procedural rights regarding the proposed 
reduction, and afforded him 60 days to respond.  

4.  The RO executed a rating decision in April 1999 formally 
reducing the veteran's disability rating for bilateral 
hearing loss from 30 to 10 percent.  The reduction in rating 
was effective from August 1999.  Prior to reduction, the 
veteran's 30 percent evaluation had been in effect for more 
than 5 years.  

5.  The evidence demonstrates material improvement in the 
veteran's bilateral hearing loss which is reasonably certain 
to be maintained under the ordinary conditions of life.  

6.  The veteran's bilateral hearing loss is manifested by 
Level VI hearing in the right ear and Level III hearing in 
the left ear.  


CONCLUSIONS OF LAW

1.  The veteran's balance and dizziness problem is 
proximately due to or a result of the service-connected 
bilateral defective hearing.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.310 (2000).  

2.  The criteria for restoration of a 30 percent evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.344, 4.85, 4.86 
(2000).  

3.  The schedular criteria for an increased evaluation for 
bilateral hearing loss beyond 10 percent have not been met.  
38 U.S.C.A. § 1155 (West 1991) Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. Part 4, 
Diagnostic Code 6101 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  


I.  Service Connection

Service connection may be granted for disability diagnosed 
after service when all the evidence establishes that the 
disability was present during service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310(a) (2000).  
Also, the United States Court of Appeals for Veterans Claims 
(the Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a nonservice connected disability caused by a service 
connected disorder.  Allen V Brown, 7 Vet. App. 430 (1995).  
A disease which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2000).

The veteran seeks secondary service connection for balance 
and dizziness problems.  
The Board has reviewed the medical evidence and finds that 
the record as a whole reasonably supports a finding that 
secondary service connection is warranted.  It is noted that 
a private physician who has been treating the veteran for 
several years opined in a May 2000 letter that the veteran 
had a traumatic bilateral tympanic membrane perforation in 
service which caused a hearing loss and resulted in traumatic 
cochlear hydrops causing the dizziness and off balance that 
the veteran suffers from.  The Board notes that this examiner 
has submitted copies of medical records which show on going 
treatment of the veteran and complaints of being off balance 
beginning in September 1987.  Subsequently, a CAT of the 
veteran's head was taken, and the etiology of the complaints 
was reported to be unknown.  Continuing complaints of 
dizziness and loss of balance were documented in the 
treatment records through the 1990's.  The private examiner 
posits that there is an etiological relationship between the 
veteran's service-connected bilateral hearing disability and 
his loss balance and dizziness.  Thus the disability has been 
medically associated with his service connected bilateral 
defective hearing.  

As to VA records, on VA examination in April 1986, the 
veteran reported that he was losing his balance.  A VA 
examiner has stated in a November 1999 examination that the 
veteran's diagnosed complex balance disorder was mostly from 
diabetes and not from the loss of his hearing or related to 
his hearing loss.  The VA examiner noted reviewing the claims 
file, and examining the veteran.  Hence the record contains 
differing points of view regarding the etiology of the 
veteran's complaints.  When, after consideration of all of 
the evidence and material of record in an appropriate case 
before VA, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).  
The Board finds that the evidence is in equipoise on the 
etiology of the veteran's loss of balance and dizziness 
complaints.  Thus, the Board finds that resolving reasonable 
doubt in the veteran's favor, he is entitled to service 
connection for a balance and dizziness disorder as secondary 
to his service-connected bilateral hearing loss disability. 
38 C.F.R. § 3.310 (2000).



II.  Restoration and Increased Evaluation

Service connection for bilateral hearing loss was granted by 
a rating action dated in March 1966, following a review of 
the evidence then of record, including the service medical 
records, and a 10 percent rating was assigned. By a rating 
decision of June 1986, the RO increased the disability 
evaluation for the appellant's bilateral hearing loss from 10 
percent to 20 percent disabling, effective from October 1985, 
based on medical reports then of record, including a report 
of VA audiological examination.  In April 1988, the RO 
increased the veteran's evaluation to 30 percent based on VA 
and private audiological findings, effective from December 
1987.  This rating remained in effect until the RO, by means 
of an April 1999 rating action, determined that a 10 percent 
evaluation was more appropriate, effective as of August 1, 
1999.  The appellant has appealed this reduction in rating.

In rating disabilities, regulations require care in handling 
cases affected by changes in medical findings, so as to 
provide the greatest degree of stability in evaluations 
consistent with the law and regulations.  In order for the VA 
to reduce certain service-connected disability ratings which 
have been in effect for five years, the requirements of 38 
C.F.R. § 3.344 must be satisfied. Under this provision, it is 
essential that the entire record of examinations and medical 
history be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations which are 
less than full or complete will not be used as a basis for 
reduction.  Moreover, even if the material improvement of the 
service-connected disability has been shown, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life. 3.344(a) (2000).  See Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. 
App. 413, 416 (1993).

The provisions of 38 C.F.R. § 3.344(a) apply to ratings which 
have continued for long periods at the same level (5 years or 
more). They do not apply to disabilities which have not 
become stabilized and are likely to improve. Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating. 38 C.F.R. § 
3.344(c). In this context, the appellant's 30 percent rating 
for bilateral hearing loss was in effect from December 1987 
through August 1999.  Thus, the Board finds that the 
provisions of 38 C.F.R. § 3.344, requiring that sustained 
improvement be shown before a reduction in rating can be 
effectuated, are applicable.

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 180 (1992).

The Court of Appeals for Veterans Claims (the Court) in Brown 
v. Brown, 5 Vet. App. 413 (1993), noted "at least four 
specific requirements" for reduction of assigned rating in 38 
C.F.R. § 3.344(a):

(1) the Board must review "the entire record of examinations 
and the medical-industrial history to ascertain whether the 
recent examination is full and complete;" (2) "[e]xaminations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction;" (3) "[r]atings on account of diseases subject to 
episodic improvement (...) will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated;" and (4) "[a]lthough 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will [consider] whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life."  
Brown v. Brown, 5 Vet. App. at 419-20 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities. The 
schedule is based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Court has held that assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Prinicipi, 3 Vet. App. 345, 349 (1992).

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87. See 64 Fed.Reg. 
25202, 25209 (1999). Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply. See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech. 38 C.F.R. § 4.87 (1999). The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity. The audiometric findings 
will provide an accurate basis upon which to evaluate the 
veteran's entitlement to disability compensation, as provided 
by 38 C.F.R. § 4.85.  Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 Hertz (cycles per second). Audiometric test results 
can be translated into a numeric designation ranging from 
Level I to Level XI to evaluate the degree of disability from 
bilateral service- connected defective hearing. The Schedule 
for Rating Disabilities (hereafter Rating Schedule) 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness. In addition, the evaluations derived from 
the schedule contemplate the proper allowance for improvement 
of hearing acuity by hearing aids. 38 C.F.R. Part 4, §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 to 6110 (1999).

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids. To evaluate the degree of disability 
from defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness. These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations. The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the non-service-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I. 38 
C.F.R. § 4.85 (2000).  

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately; and (b) when 
the pure tone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table Via, whichever 
results in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately. Tables VI-VII are unchanged. 38 C.F.R. 
§ 4.86 (2000).

The Board is therefore required to consider the appellant's 
claim in light of both the former and revised schedular 
rating criteria for hearing impairment and determine the 
extent to which each may be favorable to the appellant in 
this case. See Karnas v. Derwinski, supra.

Service connection was granted for bilateral hearing loss in 
March 1966.  A 10 percent evaluation was assigned.  In June 
1986, a 20 percent evaluation was assigned based on VA 
examination findings in April 1986 which showed bilateral 
moderate sever high frequency sensorineural hearing loss.  
Audiometric findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
70


LEFT
25
15
70



The veteran's disability rating was increased to 30 percent 
in April 1988.  This was based on a VA examination report 
dated in April 1988 which showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
65
80
85
LEFT

25
70
95
105+

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 68 in the left ear.

The veteran was examined in May 1998 by VA.  He reported 
having increasing problems hearing.  On the authorized 
audiological evaluation pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
80
90
LEFT
50
40
95
100
110







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 in the left ear.

The RO proposed in August 1998 to reduce the veteran's 
evaluation to 10 percent based on the recent findings.  The 
veteran was informed of this proposal and of his appeal 
rights at that time.  

On private evaluation in August 1998, the findings were:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
70

90
LEFT

40
75

110







Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 in the left ear.

On VA examination in December 1998, pure tone thresholds, in 
decibels, were as follows:			




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
65
80
80
LEFT
40
40
70
95
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 in the left ear.  In an 
addendum to the audiology report, the examiner stated that 
the veteran's audiological information that was obtained by 
VA from 1965 to 1988 was reviewed.  It was reported that in 
1965 and 1966, the veteran's audiological testing showed a 
moderate high-frequency hearing loss, bilaterally.  It was 
stated that in 1986 and 1988, the results showed that there 
had been some decrease in the hearing sensitivity, 
bilaterally.  It was stated that these results were 
consistent with the results obtained in December 1998.  It 
was concluded that the audiological findings that were 
obtained in December were accurate and reflected the 
veteran's true hearing sensitivity.  It was stated that why 
the private examiner's results were worse could not be 
explained except that the veteran was seen at that time for 
complaints of dizziness that could have contributed to a 
temporary loss of hearing sensitivity in the low frequencies.  

On private examination in August 1999, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
75
90
90
LEFT
60
45
60
95
105

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 in the left ear.  

The veteran was examined by VA in November 1999.   On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
70
85
90
LEFT
35
45
70
100
110

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 76 in the left ear.

In this case, entitlement to an increased rating from 20 to 
30 percent for the appellant's service-connected bilateral 
hearing loss was granted in April 1988.  This determination 
was based on VA audiology records which revealed that the 
results of audiological testing indicated that the appellant 
had an average pure tone decibel loss of 64 in the right ear 
and of 74 in the left ear, and that he had a speech 
discrimination score of 60 percent in the right ear and of 68 
percent in the left, with hearing impairment equating to a 
numerical designation of level VI in the right ear and of 
level VI in the left ear. As such, the RO determined that the 
degree of disability associated with these numerical 
designations (VI & VI) met the criteria for a 30 percent 
disability evaluation, under 38 C.F.R. §§ 4.85, 4.87 (Tables 
VI & VI), Diagnostic Code 6103, for the service-connected 
bilateral hearing loss.

In conjunction with a pending claim for increase filed in May 
1998, the RO issued an April 1999 rating decision that 
reduced the disability evaluation for the appellant's 
bilateral hearing loss from 30 percent to 10 percent, based 
primarily on VA and private medical evidence dated between 
1989 and 1998, including the May 1998 VA examination report, 
August 1998 private medical report, and December 1998 VA 
examination report noted above.  The Board observes that the 
results of audiological testing by the VA in October May 1998 
revealed an average pure tone decibel loss of 70 in the right 
ear and of 86 in the left ear, with a speech recognition 
score of 84 percent in the right ear and of 80 percent in the 
left.  This results in Level III hearing in the right ear and 
Level III hearing in the left ear.  The results of a private 
audiological test conducted in August 1998 indicated an 
average pure tone decibel loss of 70 in the right ear and of 
72 in left ear, with a speech recognition score of 84 percent 
in the right ear and of 80 percent in the left ear.  These 
figures did not include the findings at 3000 hertz.  The 
findings in December 1998 revealed an average pure tone 
decimal loss of 67 in the right ear and 77 in the left ear 
with 84 percent discrimination on the right and 80 percent 
discrimination on the left.  This results in Level III 
hearing in the right ear and Level V hearing in the left ear. 

On private examination in August 1999, the average pure tone 
decimal loss in the right ear was 66 in the right ear and 76 
in the left ear with 80 percent discrimination in the right 
ear and 76 percent discrimination in the left ear.  This 
translates into Level IV hearing in the right ear and Level V 
hearing in the left ear.  

On VA examination in December 1999, the average pure tone 
decimal loss in the right ear was 72 and 81 in the left ear 
with 78 percent discrimination in the right ear and 76 
percent discrimination in the left ear. This translates into 
Level VI hearing in the right ear and Level III hearing in 
the left ear.  

As previously noted, under the former and revised criteria, 
hearing impairment is evaluated based upon the puretone 
threshold average and speech discrimination. These values are 
then translated into a numerical designation in order to 
evaluate the degree of disability. 38 C.F.R. § 4.85, Table VI 
(2000). The numeric designations for the most recent VA 
examinations as well as the private examination all equate to 
a 10 disability percent evaluation under Table VII (38 C.F.R. 
§§ 4.85 (2000), and 4.87, Diagnostic Code 6101 (1999, 2000)).  
That is, the findings in May 1998 (Level III, bilaterally) 
equate to no more than 10 percent.  The December 1998 
findings (Level III and Level V) translate to a 10 percent 
evaluation.  In addition, findings subsequent to the 
reduction continue to support a 10 percent evaluation.  In 
August 1999 (Level IV and Level V) and in December 1999 
(Level VI and Level III) the findings equate to a 10 percent 
rating according to the regulations under Diagnostic Code 
6101.  Accordingly, these provisions of the former and 
revised criteria would not result in a more favorable outcome 
of the appellant's claim.  The Board finds that the evidence 
supports a finding that the reduction of the veteran's 
disability rating to 10 percent was proper and supported by 
the evidence of record, and that an increased evaluation 
beyond 10 percent is not warranted.  

Since neither the VA nor private examiners certified that the 
appellant had language difficulties or inconsistent speech 
audiometry scores, the former provision of 38 C.F.R. § 
4.85(c) (1999) is not for application.  These same 
requirements are set forth under the revised criteria at 38 
C.F.R. § 4.85(c) (2000).  In addition, the Board notes that 
the puretone threshold at all four frequencies is not 55 or 
more, and the puretone threshold is not 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, 
38 C.F.R. § 4.86 is not for application.  

Moreover, the Board observes that the appellant's 30 percent 
evaluation for his bilateral hearing loss was in effect for 
more than five years.  While the provisions of 38 C.F.R. § 
3.344 make it difficult to reduce evaluations in effect for a 
long time, it clearly authorizes reductions for bilateral 
hearing loss when sustained improvement is demonstrated.  In 
this regard, the Board notes that the RO considered the 
audiometric findings and other assembled evidence from VA and 
private examinations over a period from May 1998 to November 
1999, which documented a generally consistent history of 
audiometric results.  These examination reports provide more 
than an adequate basis on which the reduction may be 
justified. These examinations are as full and complete as the 
examination on which the 30 percent evaluation was based.  In 
this instance, the reduction was effectuated only after VA 
and private examinations had confirmed a sustained 
improvement in the average pure tone thresholds and speech 
discrimination scores for the right and left ears, that was 
consistent with a 10 percent rating under the applicable 
criteria.  Consequently, the Board determines that there has 
been a material improvement in the appellant's bilateral 
hearing loss which is reasonably certain to be maintained 
under the ordinary conditions or life, based on the evidence 
of record.  See Brown v. Brown, 5 Vet. App. at 421 (1993).  
Thus, the Board cannot conclude that the finding of sustained 
improvement was made on the basis of the report of only one 
examination, as prohibited by 38 C.F.R. § 4.344(a).  
Therefore, the Board concludes that, in compliance with the 
provisions of 38 C.F.R. § 3.344(a), a rating reduction to 10 
percent was warranted. Accordingly, the reduction in rating 
from 30 percent to 10 percent for the service-connected 
bilateral hearing loss was proper.

The Board notes that the veteran has argued that he should be 
examined by another VA physician who is certified in ENT.  
The Board finds that the examinations that were conducted to 
evaluate his hearing disability were performed by a certified 
clinician and that all necessary data to evaluate the 
veteran's disability was provided.  Therefore, re-examination 
is not necessary.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2000), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards. Clearly, due to the nature and severity of the 
appellant's service-connected bilateral hearing loss, 
interference with the appellant's employment is foreseeable. 
However, the record does not reflect such factors as frequent 
periods of hospitalization because of the service-connected 
disability in question, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards. Thus, the evidence of record does not 
reflect any factor which takes the appellant outside of the 
norm, or which present an exceptional case where his 
currently assigned 10 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired). 
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet. See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Secondary service connection for a balance and dizziness 
problems is granted.

Entitlement to restoration of a 30 percent evaluation for 
bilateral hearing loss is denied.  

Entitlement to an increased evaluation beyond 10 percent for 
bilateral hearing loss is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

